Slip Op. 08-27

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: Senior Judge Nicholas Tsoucalas
________________________________________
CRAWFISH PROCESSORS ALLIANCE;            :
LOUISIANA DEPARTMENT OF                  :
AGRICULTURE AND FORESTRY;                :
BOB ODOM, COMMISSIONER,                  :
                                         :
          Plaintiffs,                    :
                                         :
          v.                             :
                                         :
UNITED STATES,                           :
                                         :
          Defendant,                     :
                                         :
          and                            :    Consol. Court No.
                                         :    02-00376
HONTEX ENTERPRISES, INC., d/b/a          :
LOUISIANA PACKING COMPANY;               :
QINGDAO RIRONG FOODSTUFF CO., LTD.       :
and YANCHENG HAITENG AQUATIC             :
PRODUCTS & FOODS CO., LTD;               :
BO ASIA, INC., GRAND NOVA                :
INTERNATIONAL, INC., PACIFIC             :
COAST FISHERIES CORP.,                   :
FUJIAN PELAGIC FISHERY GROUP CO.,        :
QINGDAO ZHENGRI SEAFOOD CO., LTD.        :
and YANGCHENG YAOU SEAFOOD CO.,          :
                                         :
          Defendant-Intervenors          :
          and Plaintiffs.                :
________________________________________:

                             JUDGMENT

     Upon consideration of the Department of Commerce’s Final
Remand Results of Redetermination Pursuant to Court Remand, filed
with the Court on January 28, 2008 (“Final Results”), the Court
finds that those remand results comply with the Court’s remand
order in Crawfish Processors Alliance v. United States, 31 CIT __,
Slip Op. 07-156 (October 30, 2007) insofar as they treat Fujian
Pelagic Fishery Group Co. (“Fujian”) and Pacific Coast Fisheries
Corp. (“Pacific Coast”) as affiliated parties pursuant to 19 U.S.C.
§ 1677(33)(E). Having done so, Department of Commerce recalculated
Fujian’s dumping margin from 174.04% to 60.83% for the period
September 1, 1999 through August 31, 2000, the period of review.
No party objected to the Final Results. Therefore, it is hereby
     ORDERED that the Final Results are affirmed; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.


     SO ORDERED.




                                        /s/ Nicholas Tsoucalas
                                         NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    March 5, 2008
          New York, New York